Case 2:19-mj-OOOlO-D|\/| Document 17 Filed 03/11/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 19-mj-10
v. * SECTION: MAG
JORDY ROBERTSON *
* >x< >l<
0 R D E R

Considering the foregoing and the reasons contained therein, and upon a finding that the
requested period of delay is excludable under the Speedy Trial Act, the motion of the United States

of America is GRANTED.

THE COURT SPECfFICALLY FINDS, pursuant to Title 18, United States Code,
Section 316l(h)(7)(A), that, because the parties are engaging in ongoing negotiations in an attempt
to resolve this matter promptly without the need for a trial or presentation to a grand jury, the ends
of justice served by granting the requested extension of time in which an indictment or information

must be filed outweigh the best interest of the public and the defendantl

THE COURT FURTHER SPECIFICALLY FINDS, pursuant to Title 18, United States
Code, Section 3l6l(h)('7)(B)(i), that the failure to grant the requested continuance in this case

would likely make a continuation of this proceeding impossible or could result in a miscarriage of

justice.

 

 

Case 2:19-mj-OOOlO-D|\/| Document 17 Filed 03/11/19 Page 2 of 2

IT IS HEREBY ORDERED that the time to indict or file an information be

continued until April l l, 2019, and that requested period of delay is excludable under the Speedy

q

Trial Act.

New Orleans, Louisiana, this ll_ day of March 2019.

 
   

¢/‘/

/ HoNoRA LE MICHAEL N'oRrH
uNrrED sr TES MAGISTRATE JUDGE

 

